DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 51-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10849153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of patent 10849153 anticipated the limitations of the instant application as shown in the table below.
Claim 1 of instant application
Claim 1 of paten 10849153
A radio terminal comprising: at least one processor; and a transceiver; wherein the at least one processor is configured to perform carrier aggregation between a primary cell operated by a radio station 



Appropriate correction required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 51-53, 56-59, 62, 63-65, 67-70, 72 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gao et al. “Gao” US 2014/0301351.

Regarding claims 51 and 57, Gao teaches a method and a radio terminal comprising: at least one processor; and a transceiver; wherein 
the at least one processor is configured to perform carrier aggregation between a primary cell operated by a radio station and a secondary cell operated by the radio station and operated in an unlicensed spectrum or in a shared spectrum wherein the transceiver is configured to receive, from the radio station, control information indicating one of Listen Before Talk (LBT) types of sensing a channel of the secondary cell to determine whether the channel is idle for uplink transmission on the secondary cell (The system operates using LTE/LTE-A which utilizes carrier aggregation techniques; Paragraphs 44 and 69.  Further, a UE sends request signaling to the eCM which includes information about the base stations LBTx preference or non-LBTx (i.e. indicating LBT or not prior to uplink transmission). The eCM sends back what mode for the UEs to operate in through the base station and then the UEs can start 
the at least one processor is configured to perform the sensing corresponding to the one of the LBT types (LBTx requires the user to check the channel (i.e. sense) and non-LBTx mode the user can transmit data right away without sensing the channel; Paragraph 69).  

Regarding claims 52 and 58, Gao teaches performing the UL transmission without performing the sensing in a case where one of the LBT types indicates the sensing is not needed (when non-LBTx mode is used, the device is allowed to initially send data without checking to see if the channel is busy; Paragraph 69).

Regarding claims 53 and 59, Gao teaches the control information indicates the LBT type and information for resource allocation for UL transmissions on the secondary cell (the eCM sends, through the base station, allocated resources to use for transmission on the SCell; Paragraph 72);
Control the transceiver to perform the UL transmission in a subframe in a case where the channel is idle for the UL transmission on the secondary cell based on sensing the channel (Paragraph 69 teaches that the LBTx mode is used as a detection/avoidance mechanism which prevents a device from sending data on the 
The transceiver performs the UL transmission without sensing the channel in the number of subframes and after the subframe (in the non-LBTx mode the user can transmit data right away without sensing the channel; Paragraph 69.  Thus the device transmits without sensing the channel in the subframes).

Regarding claims 56 and 62, Gao teaches the control information indicates the LBT type and information of resource allocation for transmission (The system operates using LTE/LTE-A which utilizes carrier aggregation techniques; Paragraphs 44 and 69.  Further, a UE sends request signaling to the eCM which includes information about the base stations LBTx preference or non-LBTx (i.e. indicating LBT or not prior to uplink transmission). The eCM sends back what mode for the UEs to operate in through the base station and then the UEs can start communications on the uplink; Paragraphs 69, 72, 74, see also Figure 6 and paragraph 80.  Paragraph 69 further teaches that the LBTx mode is used as a detection/avoidance mechanism which prevents a device from sending data on the unlicensed band without first checking it.  The device must first check to see if the medium is currently utilized or not (i.e. checking for idle)), and 
performing the UL transmission in a subframe in a case where the channel is idle for the UL transmission on the secondary cell based on sensing the channel (Paragraph 69 teaches that the LBTx mode is used as a detection/avoidance mechanism which 
performing the UL transmission without sensing the channel in the number of subframes and after the subframe (in the non-LBTx mode the user can transmit data right away without sensing the channel; Paragraph 69.  Thus the device transmits without sensing the channel in the subframes).

Regarding claims 63 and 68, Gao teaches a method and a radio station comprising: at least one processor; and a transceiver; wherein 
the at least one processor is configured to operate a primary and secondary cell in an unlicensed spectrum or in a shared spectrum and the processor is configured to transmit, to a radio terminal configured to perform carrier aggregation between the primary and secondary cell, control information indicating one of Listen Before Talk (LBT) types of sensing a channel of the secondary cell to determine whether the channel is idle for uplink transmission on the secondary cell (The system operates using LTE/LTE-A which utilizes carrier aggregation techniques; Paragraphs 44 and 69.  Further, a UE sends request signaling to the eCM which includes information about the base stations LBTx preference or non-LBTx (i.e. indicating LBT or not prior to uplink transmission). The eCM sends back what mode for the UEs to operate in through the base station and then the UEs can start communications on the uplink; Paragraphs 69, 72, 74, see also Figure 6 and paragraph 80.  Paragraph 69 further teaches that the 

Regarding claims 64 and 69, Gao teaches where one of the LBT types causes the radio terminal to perform the UL transmission without performing the sensing when sensing is indicated as not needed (when non-LBTx mode is used, the device is allowed to initially send data without checking to see if the channel is busy; Paragraph 69).

Regarding claims 65 and 70, Gao teaches the control information indicates the LBT type and information for resource allocation for UL transmissions on the secondary cell (the eCM sends, through the base station, allocated resources to use for transmission on the SCell; Paragraph 72);
Control the transceiver to perform the UL transmission in a subframe in a case where the channel is idle for the UL transmission on the secondary cell based on sensing the channel (Paragraph 69 teaches that the LBTx mode is used as a detection/avoidance mechanism which prevents a device from sending data on the unlicensed band without first checking it.  The device must first check to see if the medium is currently utilized or not (i.e. checking for idle).  Thus before transmitting on the allocated resource/subframe, the device would make sure the channel is free/idle); and
The transceiver performs the UL transmission without sensing the channel in the number of subframes and after the subframe (in the non-LBTx mode the user can 

Regarding claims 67 and 72, Gao teaches the control information indicates the LBT type and information of resource allocation for transmission (The system operates using LTE/LTE-A which utilizes carrier aggregation techniques; Paragraphs 44 and 69.  Further, a UE sends request signaling to the eCM which includes information about the base stations LBTx preference or non-LBTx (i.e. indicating LBT or not prior to uplink transmission). The eCM sends back what mode for the UEs to operate in through the base station and then the UEs can start communications on the uplink; Paragraphs 69, 72, 74, see also Figure 6 and paragraph 80.  Paragraph 69 further teaches that the LBTx mode is used as a detection/avoidance mechanism which prevents a device from sending data on the unlicensed band without first checking it.  The device must first check to see if the medium is currently utilized or not (i.e. checking for idle)), and 
performing the UL transmission in a subframe in a case where the channel is idle for the UL transmission on the secondary cell based on sensing the channel (Paragraph 69 teaches that the LBTx mode is used as a detection/avoidance mechanism which prevents a device from sending data on the unlicensed band without first checking it.  The device must first check to see if the medium is currently utilized or not (i.e. checking for idle).  Thus before transmitting on the allocated resource/subframe, the device would make sure the channel is free/idle); and
performing the UL transmission without sensing the channel in the number of subframes and after the subframe (in the non-LBTx mode the user can transmit data .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 54, 60, 66, 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Krzymien et al. “Krzymien” US2015/0163824.

Regarding claims 54 and 60, Gao teaches a threshold for the sensing the channel and performing the sensing to detect energy by using the threshold (the device performs clear channel assessments/sensing to detect energy and utilizes a threshold for decision making; Paragraph 48.  Gao does not expressly disclose the threshold value is received; however, Krzymien teaches an access point sends, to a station, a message for determining a first CCA threshold; Paragraph 5.  Thus one can see that the 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Gao to include receiving a threshold from a base station as taught by Krzymien.
	One would be motivated to make the modification such that the CCA threshold can be properly determined by the station as taught by Krzymien; Paragraph 5.

Regarding claims 66 and 71, Gao teaches a threshold for the sensing the channel and performing the sensing to detect energy by using the threshold (the device performs clear channel assessments/sensing to detect energy and utilizes a threshold for decision making; Paragraph 48.  Gao does not expressly disclose the threshold value is received; however, Krzymien teaches an access point sends, to a station, a message for determining a first CCA threshold; Paragraph 5.  Thus one can see that the station receives a message from the base station which is indicative of a threshold for sensing the channel as claimed.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Gao to include receiving a threshold from a base station as taught by Krzymien.
	One would be motivated to make the modification such that the CCA threshold can be properly determined by the station as taught by Krzymien; Paragraph 5.


Claims 55 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Liu et al. “Liu” US2013/0286937.

Regarding claims 55 and 61, Gao does not expressly disclose sensing the channel to detect the preamble; however, Liu teaches preamble detection module (110) senses channels for energy and preambles; Paragraph 68.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Gao to include sensing the preamble as taught by Liu.
	One would be motivated to make the modification such that the station can then decode a signal field of the frame as taught by Liu; Paragraph 68.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621. The examiner can normally be reached Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRANDON M RENNER/Primary Examiner, Art Unit 2419